Humphreys, J., (dissenting). I cannot agree with the majority in their interpretation of the evidence. As I read it, tlie depot agent, Clyde E. Garrison, drew the pistol upon the deceased, who was an employee of the appellant under the immediate direction of Garrison, for the purpose of making him go to work for the express company. Garrison had ordered Davis two or three times to go to work, but Davis persisted in playing with him. Garrison knew he was afraid of a gun, and in order to require the deceased to go to work, drew the gun upon him. No one. knew' the purpose for which the gun was drawn better than Garrison himself. The following interrogatories and answers appear in his evidence: ‘ ‘ Q. Why did you raise the gun up there at the win'dow? A. I knew Elmer (referring to deceased) was scared of a gun, so I just raised the gun up at the window so as to scare him to let him go on and go to his work. “Q. What did you say, if anything, when you pointed the gun up there? A. Nothing at all. “Q. Your purpose was to bluff him or frighten him into making him go ahead with his work? A. Yes.” The majority are of the opinion that the evidence presents a disputed question as to whether the pistol was drawn to prevent deceased from further playing or whether to make him go to work. It seems to me that the declared purpose of the agent should settle this question and take it out of the realm of doubt. The undisputed evidence shows that the agent drew the pistol to compel an employee of the company under his immediate direction and control to do the company’s work. Excessive force was used to bring about such result. Under the undisputed facts, according to my construction of the evidence, appellant was liable to appellee in damages under the doctrine announced by this court in St. Louis, Iron Mountain & Southern Ry. Co. v. Grant, 75 Ark. 579; Bryeans v. Chicago Mill & Lumber Co., 132 Ark. 282. It is immaterial whether the cause was submitted to the jury upon a correct theory, as, according to my view, the undisputed facts, under the law, fixed liability upon' appellant. Tliere being no conflict in the evidence upon the decisive issue in the case, and the judgment being correct upon the whole record, it is immaterial that it was submitted upon an incorrect theory or upon erroneous instructions. Burton & Townsend v. Baird & Bright, 44 Ark. 556; Her shy v. Latham, 46 Ark. 542; Arkadelphia Lumber Co. v. Whitted, 81 Ark. 247; K. C. So. Ry. Co. v. Skinner, 88 Ark. 189. In my opinion, therefore, the judgment should have been affirmed.